Exhibit 99 P R E S SR E L E A S E RELEASE DATE: CONTACT: April 21, 2009 CHARLES P. EVANOSKI GROUP SENIOR VICE PRESIDENT CHIEF FINANCIAL OFFICER (724) 758-5584 FOR IMMEDIATE RELEASE ESB FINANCIAL CORPORATION ANNOUNCES AN INCREASE TO FIRST QUARTER EARNINGS Ellwood City, Pennsylvania, April 21, 2009 – ESB Financial Corporation(Nasdaq: ESBF), the parent company of ESB Bank, today announced earnings of $0.25 per diluted share on net income of $3.0 million for the quarter ended March 31, 2009, which represents a 56.3% increase in net income per diluted share as compared to earnings of $0.16 per diluted share on net income of $2.0 million for the quarter ended March 31, 2008. The Company’s annualized return on average assets and average equity were 0.61% and 8.40%, respectively, for the quarter ended March 31, 2009. Charlotte A. Zuschlag, President and Chief Executive Officer of the Company, stated,“The Board of Directors, senior management and I are pleased with the improvement in earnings for the quarter ended March 31, 2009, especially considering the challenging time for the banking industry. Our philosophy has been to manage the interest rate margin without compromising asset quality or future earnings potential while continuing to offer quality products to our customers. The results of these efforts are an improvement to our net interest margin of approximately 38 basis points and a significant improvement in earnings over the quarter ended March 31, 2008.
